Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155797                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  DAVID WATKINS,                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                 SC: 155797
                                                                    COA: 336113
                                                                    Wayne CC: 15-006276-NF
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 11, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2018
           s1220
                                                                               Clerk